Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered October 9, 2002. The order held respondent in contempt of a prior order and modified a prior visitation order.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: The order appealed from is based upon a stipulation entered into by the parties and placed on the record in open court, “and no appeal lies from an order entered upon consent” (Matter of Desmond S., 285 AD2d 994, 994 [2001], lv dismissed 97 NY2d 693 [2002]; see Matter of Culton v Culton, 2 AD3d 1446 [2003]; Matter of Misti Z., 300 AD2d 1147 [2002]; Matter of Cherilyn P., 192 AD2d 1084 [1993], lv denied 82 NY2d 652 [1993]). Present—Pine, J.P., Wisner, Scudder, Kehoe and Lawton, JJ.